DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-37 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kim U.S. Patent Publication No. 2015/0277655 (hereinafter Kim).

    PNG
    media_image1.png
    763
    655
    media_image1.png
    Greyscale

Consider claim 35, Kim teaches a method comprising: coupling a first electrode of a first plurality of electrodes to a transmit signal (Figure 7, unit 610 and t11-t35); coupling a second electrode of a second plurality of electrodes to a first input of a differential amplifier (Figure 7, r11 and r21 couple to Damp1), the second electrode for receiving a receive signal derived from the transmit signal and a mutual capacitance between the first electrode and the second electrode [0173] and [0176], wherein at least one of the second plurality of electrodes is split such that a first portion of the at least one of the second plurality of electrodes and a second portion of the at least one of the second plurality of electrodes are galvanically isolated (Figure 7, r11 and r12, or r11 and r21 or r14 and r24. See also annotations above); coupling a listener electrode to a second input of the differential amplifier for receiving common mode noise (Figures 7-8a, r21. [0166], pair of receiving electrodes are connected to a differential amplifier to decrease common noise); and converting the receive signal to digital value after removing the common mode noise received by the listener electrode (Figures 8a-b, noise removed by Damp1, where the output is high or low).

Consider claim 36, Kim teaches all the limitations of claim 35. In addition, Kim teaches the listener electrode is formed by at least one of the second plurality of electrodes (Figure 8a, r21).

Consider claim 37, Kim teaches all the limitations of claim 35. In addition, Kim teaches the listener electrode is formed by a third electrode not part of the first plurality of electrodes or the second plurality of electrodes (Figure 4, r22 is not part of t11-t35 or r11-r21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25, 26, 28-30 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Erhart et al. U.S. Patent Publication No. 2007/0031011 (hereinafter Erhart).
Consider claim 21, Kim teaches an array of detection electrodes comprising (Figure 7): a first plurality of electrodes disposed along a first axis (Figure 7, t11-t35); and a second plurality of electrodes disposed along a second axis (Figure 7, r11-r64), wherein at least one of the second plurality of electrodes is split such that a first portion of the at least one of the second plurality of electrodes and a second portion of the at least one of the second plurality of electrodes are galvanically isolated (Figure 7, r11 and r12, or r11 and r21 or r14 and r24. See also annotations above).
	Kim does not appear to specifically disclose fingerprint detection.
However, in a related field of endeavor, Erhart teaches differential noise cancellation and drive signals applied to drive plates 152 are capacitively coupled to pickup plate 154 according to the capacitances of the individual sensor gaps in abstract, figure 2 and [0019], and further teaches fingerprint detection in [0019].


Consider claim 22, Kim and Erhart teach all the limitations of claim 21. In addition, Kim teaches a first mutual capacitance between the first plurality of electrodes and the first portion of the at least one of the second plurality of electrodes is measured in a first phase (Figure 8a, [0176], [0173], [0179]), and wherein a second mutual capacitance between the first plurality of electrodes and the at least one of the second portion of the second plurality of electrodes is measured in a second phase (Figure 8b, [0173] and [0186]).

Consider claim 25, Kim and Erhart teach all the limitations of claim 21. In addition, Kim teaches the at least one of the second plurality of electrodes that is split is located substantially in the center of the array of detection electrodes (Figure 7, r31 and r41; or r32 and r42). Furthermore, Erhart teaches fingerprint detection in [0019].

Consider claim 26, Kim and Erhart teach all the limitations of claim 21. In addition, Kim teaches a portion of the second plurality of electrodes that does not intersect a driven electrode of the first plurality of electrodes (Figure 7, r21 and t11) is configured to receive common mode noise (Figures 8a-b, common mode noise as .

Consider claim 28, Kim and Erhart teach all the limitations of claim 21. In addition, Kim teaches two or more of the first plurality of electrodes are configured to be driven simultaneously (Figure 1 and [0095], tr11 to t15).

Consider claim 29, Kim teaches a capacitance measurement system [0174-0176] comprising: an array of detection electrodes comprising: a first plurality of electrodes disposed along a first axis (Figure 7, t11-t35); and a second plurality of electrodes disposed along a second axis (Figure 7, r11-r64), wherein at least one of the second plurality of electrodes is split such that a first portion of the at least one of the second plurality of electrodes and a second portion of the at least one of the second plurality of electrodes are galvanically isolated (Figure 7, r11 and r21); and a capacitance measurement circuit coupled to each of the first plurality of electrodes and the second plurality of electrodes (Figure 7, 600 coupled to t11-t35 and r11-r64), the capacitance measurement circuit comprising a differential amplifier coupled to at least one of the first plurality of electrodes and the at least one of the second plurality of electrodes at a first input and a listener electrode for receiving common mode noise at a second input (Figures 8a-b, r11 and r21).
Kim does not appear to specifically disclose fingerprint detection.
However, in a related field of endeavor, Erhart teaches differential noise cancellation and drive signals applied to drive plates 152 are 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide fingerprint sensing as taught by Erhart with the benefit that fingerprint sensing may be used in stationary equipment, such as security checkpoints as suggested by Erhart in [0002].

Consider claim 30, it includes the limitations of claim 22 and thus rejected by the same reasoning.

Consider claim 33, Kim and Erhart teach all the limitations of claim 29. In addition, Kim teaches wherein a portion of the second plurality of electrodes that does not intersect a driven electrode of the first plurality of electrodes is configured as the listener electrode (Figures 7-8a, r21 and t11).

Consider claim 34, Kim and Erhart teach all the limitations of claim 29. In addition, Kim teaches the listener electrode is separate from the first plurality of electrodes and the second plurality of electrodes (Figure 7, r21 is separated from t11-t35 and r11-r14).

Claims 23, 24, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Erhart as applied to claims 21-22 and 29-30 above, and further in view of Hanssen et al. U.S. Patent Publication No. 2014/0085252 (hereinafter Hanssen).
first mutual capacitance in the first phase and second mutual capacitance in the second phase (Figures 8a-b, [0173], [0176], [0179], and [0186]).
Kim does not appear to specifically disclose mutual capacitance forms half-bride circuit with a buried mutual capacitance.
However, in a related field of endeavor, Hanssen teaches a touch sensitive technology in [0001] and further teaches mutual capacitance forms half-bridge circuit with a buried mutual capacitance (Figure 2., Cc and Cx).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide mutual capacitance forms half-bridge circuit with a buried mutual capacitance as taught by Hanssen with the benefit that buried mutual capacitance can be a compensation capacitor which can be adjusted until mutual capacitance measure circuit is balanced as suggested by Hanssen in [0039].

Consider claim 24, Kim and Erhart teach all the limitations of claim 21. 
Kim does not appear to specifically disclose a buried mutual capacitance to form a half-bridge with a mutual capacitance formed at an intersection of at least one of the first plurality of electrodes and the at least one of the second plurality of electrodes.
However, in a related field of endeavor, Hanssen teaches a buried mutual capacitance to form a half-bridge with a mutual capacitance formed at an intersection of at least one of the first plurality of electrodes and the at least one of the second plurality of electrodes (Figure 2, Cc and Cx).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide mutual capacitance forms half-bridge circuit with a buried mutual capacitance as taught by Hanssen with the benefit that buried mutual capacitance can be a compensation capacitor which can be adjusted until mutual capacitance measure circuit is balanced as suggested by Hanssen in [0039].

Consider claim 31, it includes the limitations of claim 23 and thus rejected by the same reasoning.

Consider claim 32, Kim and Erhart teach all the limitations of claim 29. 
Kim does not appear to specifically disclose a buried capacitance for forming a half-bridge circuit on the first input of the differential amplifier.
However, Hanssen teaches a buried capacitance for forming a half-bridge circuit on the first input of the differential amplifier (Figure 2, Cc, Cx and negative input of op-amp 32).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a buried capacitance as taught by Hanssen with the benefit that buried capacitance can be a compensation capacitor which can be adjusted until mutual capacitance measure circuit is balanced as suggested by Hanssen in [0039].

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Erhart as applied to claim 26 above, and further in view of Han et al. U.S. Patent Publication No. 2015/0185913 (hereinafter Han).
Consider claim 27, Kim and Erhart teach all the limitations of claim 26. In addition, Kim teaches portion of the second plurality of electrodes that does not intersect the driven electrode of the first plurality of electrodes (Figure 7, t11 and r21).
Kim does not appear to specifically disclose each of the first and second portions of the at least one of the second plurality of electrodes is selectively coupled to an input of a differential amplifier to reject the common mode noise received by the portion of the second plurality of electrodes.
However, in a related field of endeavor, Han teaches a touch sensing system (abstract) each of the first and second portions of the at least one of the second plurality of electrodes is selectively coupled to an input of a differential amplifier to reject the common mode noise received by the portion of the second plurality of electrodes (Figures 8-9, Rx1-Rx8, MUX1-2 and different amplifiers 51-54. For example, Rx1 and Rx2 are selected by differential amplifier 51 and multiplexer in part 1. However, Rx2 and Rx3 are selected by differential amplifier 51 and multiplexer in part 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to select electrodes as taught by Han in order to reduce the number of differential amplifiers since selection is made among lines as suggested by Han in [0044] and figure 8.

Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 35 above, and further in view of Hanssen.
Consider claim 38, it includes the limitations of claim 32 and thus rejected by the same reasoning. 

Consider claim 39, Kim and Hanssen teach all the limitations of clam 38. In addition, Hanssen teaches the buried capacitance is programmable ([0029], digitally tunable capacitor Cc).

Consider claim 40, Kim and Hanssen teach all the limitations of claim 38. In addition, Hanssen teaches the buried capacitance is driven by a complementary transmit signal to the transmit signal coupled to the first electrode of the first plurality of electrodes (Figure 3a, VDD is connected to Cc but low voltage is connected to Cx. Figure 4a, low voltage is connected to Cc but Vdd is connected Cx).

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. 
On page 9, Applicant argues that electrodes r11 and r12 “are merely small parts of larger arrays.”
	Claim does not require split electrodes are not part of larger arrays. Applicant’s figure 7a shows split electrodes 705.1 and 705.2 part of array 702. In addition, “larger” or “smaller” is subjective to one ordinary skill in the art.

	On pages 10-11, Applicant argues that “r11 and r12 are specifically named sub receiving electrodes and are used with the other sub receiving 
break 715 at some point between one side of the array and the other.”
	As annotated above, figure 7 shows split electrodes r11 and r12 may be one that has a break (see annotations) at some point between one side of the array and the other. In addition, figure 7 shows split electrodes r11 and r21 may be one that has a break (see annotations) at some point between one side of the array and the other. Furthermore, figure 7 shows split electrodes r14 and r24 may be one that has a break (see annotations) at some point between one side of the array and the other.

	On pages 11-12, Applicant argues that “Kim is clearly not directed to "removing the common mode noise received by the listener electrode." Rather, Kim is directed to determining which of two electrodes coupled to inputs of a differential amplifier is touched” and “Applicant submits that, while the claim does not recite that a listener electrode cannot be used to determine a location of a finger, the claim language does require that the listener electrode function as a listener electrode.”
	Kim teaches in figures 7-8 and [0166], pair of receiving electrodes are connected to a different amplifier to decrease common noise. Thus, Kim is directed to removing the common mode noise received by the listener electrode, and r21 does function as a listener electrode. Furthermore, as admitted by the Applicant, claim does not require that a listener electrode cannot be used to determine a location of a finger. Consequently, these arguments have been considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621